DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/24/2021. The amendments filed on 5/24/2021 are entered.
The previous objection of claim 13 has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk (U.S. Pub. No. 20160363561) hereinafter Selbekk, in view of Frenz et al. (U.S. Pub. No. 20160317121) hereinafter Frenz, in further view of Waag et al. (U.S. Pub. No. 20170238898) hereinafter Waag.  
Regarding claim 1, primary reference Selbekk teaches:

a) inducing ultrasound waves in a subject under test by focusing an ultrasound beam at a region of interest ([0096], ultrasound scanner utilizes Doppler ultrasound waves into a blood vessel which is considered to be a region of interest; [0098], discusses the use of ultrasound measurements in a variety of tissue mediums; [0099] discusses Doppler mode transmit waves to a region of interest (ROI); [0100]), using an ultrasound Tx transducer, wherein said ultrasound waves propagate from an ultrasound Tx focal point to a surface of said subject under test ([0190], ultrasound system may be used with any type of ultrasound transducer technology with beam forming including focused at a narrow point; see also [0096]-[0099] for overview of ultrasound imaging); 
measuring pulse-echo data and estimating from the pulse-echo data average speeds of sound along a propagation path of said ultrasound waves from the ultrasound Tx focal point to the surface ([0052], “pulse echo imaging”; [0167], “pulse-echo acquisition sequence”; [0181], “finding the speed of sound for any given lateral or elevation source-receiver localization”, [0182], “the estimated speed of sound represents the average speed of sound of the propagation path”. This is considered to be an arithmetic mean, as the average speed of sound is calculated across the propagation path using the speed of sound for various points as described in [0181]. “this method therefore allows the generation of a grid in 2D and/or 3D of speed of sound measurements in space for a given medium, by repeating the measurements at the desired spatial location and regions of interest in depth.” With the sound measurements 
wherein said cavg equals an arithmetic mean of said ci, values sampled along a wave propagation path according to 
    PNG
    media_image1.png
    71
    102
    media_image1.png
    Greyscale
wherein said ci, = di,/Ts, wherein said di is a length of a tissue segment traveled during one sampling period Ts ([0181], “finding the speed of sound for any given lateral or elevation source-receiver localization”, [0182], “the estimated speed of sound represents the average speed of sound of the propagation path”. This is considered to be an arithmetic mean, as the average speed of sound is calculated across the propagation path using the speed of sound for various points as described in [0181]. “this method therefore allows the generation of a grid in 2D and/or 3D of speed of sound measurements in space for a given medium, by 
Primary reference Selbekk fails to teach:
b) using at least three single ultrasound Rx transducer elements disposed on said surface of said subject under test 
d) using the computed local speeds of sounds to reconstruct a B-mode ultrasound image or to differentiate states of disease
	However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
b) using at least three single ultrasound Rx transducer elements disposed on said surface of said subject under test ([0014]; [0019]; [0044]; [0065], “the sum of the ultrasound signals detected at all individual time-delays of arrival”; [0079], 128 elements;), 
d) using the computed local speeds of sounds to reconstruct a B-mode ultrasound image or to differentiate states of disease ([0041]; [0042], thus the invention can be used in the framework of diagnosis of the composition of state of soft tissues in humans or animals, e.g. for diagnosis and staging of diseases such as cancer, liver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk to incorporate the ultrasound processing and use of the speed of sound distribution for determining disease states as taught by Frenz because knowledge of speed of sound allows a more accurate reconstruction of optical absorbers, compared to assuming a homogeneous speed of sound in a tissue ([0044]). 
Primary reference Selbekk further fails to teach:
c) computing  local speeds of sound (ci) along multiple points of wave propagation paths of said ultrasound waves from the estimated average speeds of sound (cavg) using a model 
Wherein computing the local speeds of sound is performed by solving a system of linear equations relating the local speeds of sound to the estimated average speeds of sound
However, the analogous art of Waag of an ultrasound system for algorithm for determining imaging of a volumetric region (abstract) teaches:
c) computing  local speeds of sound (ci) along multiple points of wave propagation paths of said ultrasound waves from the estimated average speeds of sound (cavg) using a model ([0043], “As described herein, HABIS provides speckle-free, high-resolution, quantitative images of intrinsic tissue characteristics, e.g., sound speed”; [0101], c0 is the average speed of sound in the medium and this would be incorporated with the measurements of the combined Selbekk and Frenz invention to 0 in the system of linear equations to determine the unknown variables cn which are considered to be the local speeds of sound that are regions of tissue represented by unknown sound speeds. Therefore when the system of linear equations is solved, the computation of local sound speeds related to the average speeds of sound is performed and is along multiple points of wave propagation paths as the ultrasound focal points and measurements occur within the regions represented by the speeds of sound cn)
Wherein computing the local speeds of sound is performed by solving a system of linear equations relating the local speeds of sound to the estimated average speeds of sound ([0043], “As described herein, HABIS provides speckle-free, high-resolution, quantitative images of intrinsic tissue characteristics, e.g., sound speed”; [0101], c0 is the average speed of sound in the medium and this would be incorporated with the measurements of the combined Selbekk, and Frenz invention to utilize the previously acquired average speeds of sound estimate; [0115]-[0118], equation (28) includes the average speed of sound variable c0 in the system of linear equations to determine the unknown variables cn which are considered to be the local speeds of sound that are regions of tissue represented by unknown sound speeds. Therefore when the system of linear equations is solved, the computation of local sound speeds related to the average speeds of sound is performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, and Frenz to incorporate the use of a system of 
Regarding claim 2, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein when signal traces recorded on the ultrasound Rx transducer elements are uniformly sampled in space, and in the model an average slowness in said subject under test equals an arithmetic mean of local slowness values sampled along a propagation path of said ultrasound
	However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
wherein when signal traces recorded on the ultrasound Rx transducer elements are uniformly sampled in space, and in the model an average slowness in said subject under test equals an arithmetic mean of local slowness values sampled along a propagation path of said ultrasound ([0026], the slowness is used as the reciprocal of the sound speed calculated; [0027], “the local sound speed is automatically obtained from the reciprocal of said sound speed” which is the slowness; [0037], slowness distribution; [0039]; [0040]; [0070]-[0071], the line integral of the slowness along a straight line between the probe aperture and the scatterer; Lacking further criticality or unexpected results, the teaching of an the calculation of slowness line integral along the propagation path to calculate a spatially resolved sound speed map is considered a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the use of average slowness based on local slowness values as taught by Frenz because acoustic refraction causes distortion in straight ray sound propagation and compensating for the slowness obtains the sound speed with less noise and distortions ([0037]; [0038]). 
Regarding claim 6, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
Wherein measuring pulse-echo data comprises measuring times of arrival 
However, the analogous art of Frenz of using ultrasound echo to measure the speed of sound within an object (abstract) teaches:
Wherein measuring pulse-echo data comprises measuring times of arrival ([0012]; [0019]; [0044], “For reconstruction of the local echo at position (x, z) the time of arrival t.sub.1 of the transmitted ultrasound wave at (x, z) as well as the propagation time delays t.sub.2 (x, z, x') of propagation of the echo from (x, z) to the individual probe elements at positions (x', z=0) are conventionally calculated assuming a constant speed of sound, and are used for synthetic focusing of the transducer array to (x, z) as described earlier”; [0065]; [0070], “For the reconstruction of the sound speed based on the local echo phase, a very simple model of sound propagation is adopted: The arrival time t of the Tx pulse at the scatterer at a position (x, z) in the imaging plane is entirely 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the measurement of times of arrival as taught by Frenz because the arrival time measurement enables a simple model of sound propagation to be adopted and further reconstruction of speed of sound measurements from the echo arrival time response calculations ([0070]).  
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in further view of Waag as applied to claim 1 above, and further in view of Anderson, M., et al. (“The direct estimation of sound speed using pulse-echo ultrasound”, Acoustical Society of America. 104, 1998. P. 3099-3106) hereinafter Anderson. 
Regarding claim 3, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein estimating from the pulse-echo data average speeds of sounds comprises fitting a parabolic profile to times of arrival in the measured pulse-echo data, that defines a geometric distance from said ultrasound Tx focal point to at least three single ultrasound Rx transducer element
However, the analogous art of Anderson of a method for the direct estimation of the longitudinal speed of sound in a medium (abstract) teaches:
The Sound-Speed Estimator, the section describes the use of the calculations of the speed of sound and the use of a parabolic “geometric delay profile t(x)” based on the received ultrasound Rx data. This is described in both figures 1 and figure 2 and utilizes arrival times in the measured data. The section further describes calculations that use geometric distances (x, y, z) and 5 transducer elements which teaches to the above claim limitation. Furthermore, the “method can be applied with as few as three transducers”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the use of a parabolic profile representing a geometric distance to the transducer elements as taught by Anderson because the geometric delay pattern of echoes returning to an array of transducer elements from a region of interest are unique based on the factors of the geometry of the array and the speed of sound of the medium. This enables the use of arrival-time profile to calculate speed of sound (page 3099, The sound-speed estimator, paragraph 1). 
Regarding claim 5, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
wherein an arrival-time profile of said propagating ultrasound waves is determined from elements of said Tx transducer

wherein an arrival-time profile of said propagating ultrasound waves is determined from elements of said Tx transducer (page 3099-3100, The Sound-Speed Estimator, the section describes the use of the calculations for determining a speed of sound which is based on the arrival-time profile (see figure 1) of the received ultrasound signals. On page 3100, the reference teaches “for such cases in which the estimate based on only a few arrival time estimates, knowledge of the exact position of each transducer would be more critical” teaches to the relationship between arrival time and the transducer. Page 3100-3101, Seismological sound-speed estimation, teaches to the arrival time profile t(x) used in the calculation as in section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the use of arrival-time profile as taught by Anderson because the geometric delay pattern of echoes returning to an array of transducer elements from a region of interest are unique based on the factors of the geometry of the array and the speed of sound of the medium. This enables the use of arrival-time profile to calculate speed of sound (page 3099, The sound-speed estimator, paragraph 1). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in further view of Waag as applied to claim 1 above, and further in view of Ivancevich, N., et al. (“Comparison of 3-D multi-lag cross-correlation and speckle brightness aberration correction algorithms on static and moving targets”, IEEE Trans Ultrasonic Ferroelectric Frequency Control, 2009. 56(10). P. 1-23) hereinafter Ivancevich. 
Regarding claim 4, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
Further comprising computing an arrival-time profile of said propagating ultrasound waves across all said ultrasound Rx transducer elements from times of arrival determined by a multi-lag least-squares estimation algorithm
However, the analogous art of Ivancevich of algorithms for correlation and phase correction of ultrasound reception signals (abstract) teaches:
Further comprising computing an arrival-time profile of said propagating ultrasound waves across all said ultrasound Rx transducer elements from times of arrival determined by a multi-lag least-squares estimation algorithm (page 2, paragraph 5, “multi-lag leas-squares cross-correlation method”; pages 3-5 describe the two methods of multi-lag least-sqaures cross-correlation method using received ultrasound signals and providing a phase-corrected signal. This includes the Static Multi-Lag Cross-correlation of part B and the moving target multi-lag cross-correlation of part c. This arrival time profile formation would be incorporated into the combined Selbekk, Frenz, and Waag invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the multi-lag least-squares estimation algorithm as taught by Ivancevich because phase aberrations broaden the ultrasound beam, degrading spatial resolution and reducing contrast and . 
Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in further view of Waag as applied to claim 1 above, and further in view of Shin, H., et al. (“Estimation of average speed of sound using deconvolution of medical ultrasound data”, Ultrasound in Medicine & Biology, 2010. 36(4). P. 623-636) hereinafter Shin. 
Regarding claim 7, the combined references of Selbekk, Frenz, and Waag teach all of the limitations of claim 1. Primary reference Selbekk further fails to teach:
Wherein the model comprises a system of linear equations cavg = Aclocal + εmeas, wherein each row of a model matrix A encodes a single measurement of said average speeds of sound in vector cavg, wherein a vector clocal contains said local speeds of sound ci, to be solved for, wherein εmeas is a vector of measurement errors to be minimized
However, the analogous art of Shin of an ultrasound system for algorithm for determining the average speed of sound (abstract) teaches:
Wherein the model comprises a system of linear equations cavg = Aclocal + εmeas, wherein each row of a model matrix A encodes a single measurement of said average speeds of sound in vector cavg, wherein a vector clocal contains said local speeds of sound ci, to be solved for, wherein εmeas is a vector of measurement errors to be minimized (page 626, Iterative method using non-blind deconvolution, through page 627, Results. The equation f(c) and the derivative of the equation is considered to be a linear equation system as shown in equation (1) that is used via a gradient-descent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, and Waag to incorporate the use of a system of linear equations to determine an ultrasound parameter as taught by Shin because conventional ultrasound imaging assumes the speed of sound for the design of the beamforming pattern and this leads to degradation of B-mode images such as degraded spatial resolution. By using a linear equation-based algorithm method to determine the speed of sound in tissue, image blurring and noise can be reduced (page 623, Introduction and Literature, paragraphs 1-2).  
Regarding claim 8, the combined references Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
wherein a gradient descent algorithm is used to solve the system of linear equations
However, the analogous art of Shin of the estimation of speed of sound (abstract) teaches:
Iterative method using non-blind deconvolution, paragraph 2, “We implemented a gradient-descent based approach to track down the optimum seed. Lacking further criticality or unexpected results, the teaching of using gradient descent to solve the linear equations of Shin is considered a suitable equivalent to the gradient descent algorithm as claimed because it is used to solve the same problem of determining speeds of sound in tissue using ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Waag and Shin to incorporate the use of a gradient descent algorithm as taught by Shin because an optimization procedure is required to find the correct speed of sound (page 626, Iterative method using non-blind deconvolution, paragraph 2). 
Regarding claim 10, the combined references Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
wherein said matrix A encodes relationships between the average speeds of sound and the local speeds of sound 
However, the analogous art of Waag of an ultrasound system for algorithm for determining imaging of a volumetric region (abstract) teaches:
wherein said matrix A encodes relationships between the average speeds of sound and the local speeds of sound ([0043], “As described herein, HABIS provides speckle-free, high-resolution, quantitative images of intrinsic tissue characteristics, e.g., sound speed”; [0101], c0 is the average speed of sound in the medium and this would 0 in the system of linear equations to determine the unknown variables cn which are considered to be the local speeds of sound that are regions of tissue represented by unknown sound speeds. Therefore when the system of linear equations is solved, the computation of local sound speeds related to the average speeds of sound is performed. This forms a matrix based relationship between the average speeds of sound and the local speeds of sound within the system of linear equations as claimed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Waag and Shin to incorporate the use of a system of linear equations matrix relationship for determining speeds of sound as taught by Waag because it enables a unique least-square-error solution that provides for a solution of each unknown sound speed variable from the calculated known average speed of sound value ([0117]). Therefore, a system of linear equations provides an efficient and accurate way of calculating the unknown variables.   
Regarding claim 11, the combined references Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further teaches:
where clocal is solved for using multiple directions of propagation ([0181], “each measurement comprises two acoustic pulses sent along two different beam paths, e.g. one at normal incidence and one at an angle to the transducer surface directed at the required depth”; [0182]; [0183]; As the local speeds of sound measurements are used to .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Waag, in further view of Shin as applied to claim 7 above, and further in view Lin, L, et al. (“Sellnv – An algorithm for selected inversion of a sparse symmetric matrix”, ACM Transactions on Mathematical Software, Vol 37(4). 2011. P. 40:1-40:19) hereinafter Lin. 
Regarding claim 9, the combined references of Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
wherein said matrix A is triangular and a direct inversion is used to solve the system of linear equation
However, the analogous art of Lin of an algorithm for computing elements of a matrix and increasing computational efficiency (abstract) teaches:
wherein said matrix A is triangular and a direct inversion is used to solve the system of linear equations (page 40:3-40:6, Selected Inversion: Basic Idea, The matrix L is a triangular matrix and direct inversion (page 40:3) is used as the structure of the algorithm to compute the matrix using the system of equations. Lacking further criticality or unexpected results, the teaching of the use of direct inversion in matrix mathematics to solve a system of equations is considered a suitable equivalent to the specific linear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Waag and Shin to incorporate the use of direct inversion to solve a system of equations with a triangular matrix as taught by Lin because direct inversion can take advantage of the sparsity pattern of the sparse triangular factor of the decomposed matrix (page 40:2, paragraph 2). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Waag, in further view of Shin as applied to claim 7 above, and further in view Ignjatovic et al. (U.S. Pub. No. 20170363725) hereinafter Ignjatovic. 
Regarding claim 12, the combined references of Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
where said minimization of said vector of measurement Emeas is performed with the l1 norm or l2 norm
However, the analogous art of Ignjatovic of an ultrasound system with processing to produce images of an object (abstract) teaches:
where said minimization of said vector of measurement Emeas is performed with the l1 norm or l2 norm ([0070], “real-time algorithms as described in [36-39] could be used for L1-norm minimization described in equation 9. Lacking further criticality or unexpected results, the teaching of using L1 norm minimization for ultrasound image reconstruction is considered a suitable equivalent to the vector of measurement Emeas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the average and local speed of sound calculation method of Selbekk, Frenz, Waag and Shin to incorporate the minimization performed with the L1 norm as taught by Ignjatovic because the algorithms offer great promise for imaging systems when measurements are stored in the cloud or streamed in real time with decoding performed “on-the-fly” ([0070]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Selbekk, in view of Frenz, in view of Waag, in further view of Shin as applied to claim 7 above, and further in view Goksel et al. (U.S. Pub. No. 20180263595) hereinafter Goksel.  
Regarding claim 13, the combined references of Selbekk, Frenz, Waag and Shin teach all of the limitations of claim 7. Primary reference Selbekk further fails to teach:
Wherein image noise is reduced by using additional regularization of the spatial variation of said clocal
	However, the analogous art of Goksel of a medical ultrasound apparatus (abstract) teaches:
Wherein image noise is reduced by using additional regularization of the spatial variation of said clocal ([0045]; [0046], “anisotropically weighted spatial regularization” is performed; [0047]-[0048] for further description of the ray information).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785